                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           Nos. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,                          6:20-cv-00726-ADA
                                                           6:20-cv-00727-ADA
               Plaintiff,                                  6:20-cv-00728-ADA

       v.

HEWLETT PACKARD ENTERPRISE COMPANY,

               Defendant.


                                 CLAIM CONSTRUCTION ORDER

       The parties requested the Court to construe claim terms of the patents asserted in the

above identified cases. The Court provided preliminary constructions of the disputed terms on

May 13, 2021 and held a claim construction hearing on May 14, 2021, during which the Court

heard arguments on the following three claim terms:


       (1)     “broadcasting from said associated IPSC, said IP addresses of said associated

               customer networks to other IPSCs”;


       (2)     “deducing an ideal solution from performances of said possible paths on at least

               one of said criteria”;


       (3)     “dynamically determined.”


       After careful consideration of the parties’ briefs, oral arguments, and the applicable law,

the Court enters its final claim constructions as shown below:




                                                1
I.     U.S. Patent No. 7,280,534 (Case No. 6:20-cv-00725-ADA)

                                                                              The Court’s
                          Brazos’s Proposed          HPE’s Proposed
     Term/Phrase                                                              Preliminary
                            Construction              Construction
                                                                              Construction
“associated IP service   plain and ordinary       “one of at least two     plain and
controller (IPSC)”       meaning                  distinct mechanisms for ordinary
(claims 1, 20)                                    exchanging routing       meaning
                                                  information between at
“IP service controller
                                                  least two customer
(IPSC) associated with
                                                  edge switches that is
a CE”
                                                  installed either on the
(claim 24)
                                                  switches themselves or
[proposed by HPE]                                 at a remote server
                                                  where it maintains a
                                                  fixed association with a
                                                  subset of customer
                                                  edges”

“unique loop-back        plain and ordinary       “unique IP addresses       “unique IP
addresses of customer    meaning                  over the OOB (out-of-      addresses over
edges (CE)”                                       band) control virtual      the out-of-band
(claims 1, 24)                                    circuit, where the OOB     control virtual
                                                  control virtual circuit    circuit of [other]
“unique loop-back
                                                  defines paths by ATM       customer edges
addresses of other
                                                  (Asynchronous              (CE)”
customer edges (CE)”
                                                  Transfer Mode), FR
claim 20)
                                                  (Frame Relay) or other
[proposed by HPE]                                 layer 2 connectivity
                                                  type, and where the
                                                  IPSC stores the CE
                                                  loop-back information
                                                  in the routing databases
                                                  (tables)”

“broadcasting from       plain and ordinary       “sending, by an IPSC,      plain and
said associated IPSC,    meaning                  the IP addresses of said   ordinary
said IP addresses of                              associated customer        meaning
said associated                                   networks to other
customer networks to                              IPSCs over a layer 2
other IPSCs”                                      (i.e., Frame Relay or
(claims 1, 20, 24)                                ATM) medium”
[proposed by HPE]




                                              2
II.    U.S. Patent No. 7,386,630 (Case No. 6:20-cv-00726-ADA)

                                                                             The Court’s
                          Brazos’s Proposed          HPE’s Proposed
      Term/Phrase                                                            Preliminary
                            Construction              Construction
                                                                             Construction
“a customer policy       plain and ordinary       “a policy of a network    plain and
comprising a tunneling   meaning                  user that comprises a     ordinary
mode and a tunnel                                 selected tunneling        meaning
group identifier”                                 mode that defines the
(claims 1, 12, 18)                                method of translating
                                                  the Diffserv
[proposed by HPE]
                                                  information in the
                                                  MPLS headers into the
                                                  DSCP value in the
                                                  encapsulated IP header
                                                  when packets exit the
                                                  MPLS network, and
                                                  comprises a named
                                                  identifier of groups of
                                                  network tunnels with
                                                  similar properties that
                                                  form a certain
                                                  topology”

“corresponding to the    not indefinite,          indefinite                not indefinite,
tunnels”                 plain and ordinary                                 plain and
(claim 1)                meaning                                            ordinary
                                                                            meaning
[proposed by HPE]

“policy targets”         not indefinite,          indefinite                not indefinite,
(claims 12, 18)          “network nodes where                               plain and
                         the mapping policy,                                ordinary
[proposed by HPE]
                         the network policy,                                meaning
                         and/or the customer
                         policy, including any
                         specific routing
                         assignments dictated
                         by such policies, are
                         enforced”




                                              3
III.    U.S. Patent No. 7,443,832 (Case No. 6:20-cv-00727-ADA)

                             Brazos’s                                        The Court’s
                                                HPE’s Proposed
       Term/Phrase          Proposed                                         Preliminary
                                                 Construction
                           Construction                                     Constructions
“a processing means      not subject to 35   Means plus function.       Means plus function.
for:                     U.S.C. § 112,       The function is:           The function is:
a) receiving a path set- ¶ 6,
                         not indefinite,     “a) receiving a path set- “a) receiving a path
   up request
                         plain and               up request                set-up request
   containing a set of
                         ordinary                containing a set of       containing a set of
   service data
                         meaning                 service data              service data
   associated with a                             associated with a         associated with a
   stream to be                                  stream to be              stream to be
   switched, and for                             switched, and for         switched, and for
   determining in said                           determining in said       determining in
   table at least two                            table at least two        said table at least
   criteria stored in                            criteria stored in        two criteria stored
   corresponding                                 corresponding             in corresponding
   relationship to said                          relationship to said      relationship to said
   set of service data                           set of service data       set of service data
   associated with the                           associated with the       associated with the
   stream,                                       stream,                   stream,
b) ensuring the                              b) ensuring the          b) ensuring the
   connectivity of said                         connectivity of said     connectivity of
   multiplicity of label
                                                multiplicity of label    said multiplicity of
   switched routers, on                         switched routers, on     label switched
   the basis of                                 the basis of             routers, on the
   information data                             information data         basis of
   stored in said                               stored in said           information data
   descriptive                                  descriptive              stored in said
   structure,                                   structure,               descriptive
c) calculating from                                                      structure,
                                             c) calculating from
   among said label                                among said label     c) calculating from
   switch routers                                  switch routers          among said label
   possible paths                                  possible paths          switch routers
   between a departure                             between a departure     possible paths
   node and a
                                                   node and a              between a
   destination node                                destination node        departure node and
   taking account of at                            taking account of at    a destination node
   least one of said                               least one of said       taking account of
   two criteria that                               two criteria that       at least one of said
   have been                                       have been               two criteria that
   determined and                                  determined and          have been
   then deducing an                                then deducing an        determined and
   ideal solution from


                                               4
                              Brazos’s                                     The Court’s
                                              HPE’s Proposed
     Term/Phrase             Proposed                                      Preliminary
                                               Construction
                            Construction                                  Constructions
   performances of                               ideal solution from      then deducing an
   said possible paths                           performances of          ideal solution from
   on at least one of                            said possible paths      performances of
   said criteria,                                on at least one of       said possible paths
                                                 said criteria,           on at least one of
d) assigning each
                                                                          said criteria,
   possible path an                        d) assigning each
   interest value taking                      possible path an         d) assigning each
   account of said                            interest value              possible path an
   ideal solution and                         taking account of           interest value
   then classifying                           said ideal solution         taking account of
   said possible paths                        and then classifying        said ideal solution
   taking account their                       said possible paths         and then
   respective interest                        taking account their        classifying said
   values, and                                respective interest         possible paths
                                              values, and                 taking account
e) selecting a path
                                                                          their respective
   from among said                         e) selecting a path
                                                                          interest values, and
   classified possible                        from among said
   paths and then                             classified possible      e)      selecting a
   associating with                           paths and then           path from among said
   said stream to be                          associating with         classified possible
   switched a label                           said stream to be        paths and then
   representative of                          switched a label         associating with said
   said selected path                         representative of        stream to be switched
   so that said labeled                       said selected path       a label representative
   stream is switched                         so that said labeled     of said selected path
   via said path to the                       stream is switched       so that said labeled
   destination node.”                         via said path to the     stream is switched via
   (claim 1)                                  destination node.”       said path to the
                                                                       destination node.”
[proposed by HPE]                          The term is indefinite
                                           for insufficient
                                           disclosure of structure     The corresponding
                                           corresponding to the        structure is 5:36–10:7
                                           function.                   of the specification.
                                           Alternatively, the
                                           corresponding structure
                                           is 2:42–4:8 and 5:48–
                                           10:7 of the
                                           specification.

“deducing an ideal         plain and       “observing the              plain and ordinary
solution from              ordinary        performance of all          meaning
performances of said                       paths based on at least


                                             5
                           Brazos’s                                       The Court’s
                                                HPE’s Proposed
      Term/Phrase          Proposed                                       Preliminary
                                                 Construction
                         Construction                                    Constructions
possible paths on at    meaning              one of said criteria, and
least one of said                            determining that one
criteria”                                    path of the possible
(claim 1)                                    paths is ideal based on
                                             said criteria”
[proposed by HPE]
                                             Alternative
                                             compromise proposal:
                                             “deducing an ideal
                                             solution from observed
                                             performances of all
                                             possible paths based on
                                             at least one of said
                                             criteria”

IV.     U.S. Patent No. 7,519,056 (Case No. 6:20-cv-00728-ADA)

                                                                           The Court’s
                          Brazos’s Proposed           HPE’s Proposed
      Term/Phrase                                                          Preliminary
                            Construction               Construction
                                                                           Construction
“dynamically            not indefinite             indefinite             not indefinite
determined”             plain and ordinary                                plain and
(claims 1, 18, 21)      meaning                                           ordinary meaning
[proposed by HPE]


SIGNED this 20th day of June, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                               6
